11-3914-ag
         Gao v. Holder
                                                                                       BIA
                                                                               A077 957 470


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 20th day of July, two thousand twelve.
 5
 6       PRESENT:
 7                JOSEPH M. MCLAUGHLIN,
 8                JOSÉ A. CABRANES,
 9                BARRINGTON D. PARKER,
10                     Circuit Judges.
11       _____________________________________
12
13       Hong Ping Gao,
14                Petitioner,
15
16                       v.                                     11-3914-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23
24       FOR PETITIONER:         Peter D. Lobel, New York, NY.
25
26       FOR RESPONDENT:         Stuart F. Delery, Acting Assistant
27                               Attorney General; John S. Hogan, Senior
28                               Litigation Counsel; Laura M.L. Maroldy,
29                               Trial Attorney, Office of Immigration
30                               Litigation, Civil Division, United States
31                               Department of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Hong Ping Gao, a native and citizen of the People’s

 6   Republic of China, seeks review of an August 31, 2011, order

 7   of the BIA denying her motion to reopen her removal

 8   proceedings.   In re Hong Ping Gao, No. A077 957 470 (B.I.A.

 9   Aug. 31, 2011).   We assume the parties’ familiarity with the

10   underlying facts and procedural history of the case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.   See Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006). Here, the BIA did not abuse its discretion

14   by denying Gao’s motion to reopen as untimely as she filed

15   it nearly seven years after her final order of removal.     See

16   8 U.S.C. § 1229a(c)(7); 8 C.F.R. § 1003.2(c)(2).

17       Although the time limits on motions to reopen may be

18   excused when the movant demonstrates changed country

19   conditions, 8 U.S.C. § 1229a(c)(7)(C)(ii), the BIA

20   reasonably concluded that Gao did not demonstrate changed

21   conditions in this case.

22       We defer to the BIA’s general conclusion that the

23   ongoing persecution of Christians across China did not

24   change significantly between 2002 and 2010.   See Shao v.


                                   2
 1   Mukasey, 546 F.3d 138, 171 (2d Cir. 2008) (“We do not

 2   ourselves attempt to resolve conflicts in record evidence, a

 3   task largely within the discretion of the agency.”); see

 4   also Matter of S-Y-G-, 24 I. & N. Dec. 247, 257 (BIA 2007)

 5   (explaining that an “incremental or incidental” change in a

 6   country’s policies does not constitute changed country

 7   conditions for purposes of motions to reopen).

 8       The BIA’s decision noted that the repression of

 9   Christians in China varies by locality.     Gao contends that

10   the BIA abused its discretion in failing to consider the

11   letter she submitted from a friend who was arrested for

12   being a Christian in Gao’s hometown.     This argument is

13   unavailing.

14       While the BIA did not expressly consider the letter, it

15   was not required to “expressly parse or refute on the record

16   each individual argument or piece of evidence offered by the

17   petitioner.”     Shao, 546 F.3d at 169 (quotation marks

18   omitted).     Accordingly, we presume that the BIA considered

19   the letter and gave it the appropriate weight.     See Chen v.

20   U.S. Dep’t of Justice, 471 F.3d 315, 336 n.17 (2d Cir. 2006)

21   (noting that this Court will “presume” that the agency “has

22   taken into account all of the evidence before [it], unless

23   the record compellingly suggests otherwise”).     The letter

24   did not establish changed conditions in Gao’s hometown

25   because there was no evidence about conditions in that

                                     3
 1   hometown at the time of her 2002 merits hearing.    See Matter

 2   of S-Y-G-, 24 I. & N. Dec. at 253 (“In determining whether

 3   evidence accompanying a motion to reopen demonstrates a

 4   material change in country conditions that would justify

 5   reopening, we compare the evidence of country conditions

 6   submitted with the motion to those that existed at the time

 7   of the merits hearing below.”); Moosa v. Holder, 644 F.3d

 8   380, 386–87 (7th Cir. 2011).

 9       For the foregoing reasons, the petition for review is

10   DENIED.   As we have completed our review, any stay of

11   removal that the Court previously granted in this petition

12   is VACATED, and any pending motion for a stay of removal in

13   this petition is DISMISSED as moot.    Any pending request for

14   oral argument in this petition is DENIED in accordance with

15   Federal Rule of Appellate Procedure 34(a)(2), and Second

16   Circuit Local Rule 34.1(b).

17                                 FOR THE COURT:
18                                 Catherine O’Hagan Wolfe, Clerk




                                    4